EXAMINER’S COMMENT
The Examiner notes that claim 17 was submitted in the submission dated 1/15/2021 with underlining under the limitation “wherein the bonding comprises: depositing a second layer of a heat-activated, pressure-sensitive adhesive on the top surface; and heat bonding the nanoporous membrane to the top surface”, but claim 17 carries the status indicator of “Previously Presented”. The Examiner notes that the underlined limitation of claim 17 in the submission dated 1/15/2021 is the same limitation that was added to claim 17 in the claim amendment submission dated 8/5/2020. The Examiner understand claim 17 to not be amended in the submission dated 1/15/2021, and will treat the underlined limitation of claim 17 in the submission dated 1/15/2021 as a mere typographical mistake where the applicant mistakenly forgot to remove this underlining (which is a carryover from the previous claim amendment dated 8/5/2020). 

Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 1/15/2021 could either not be found or was not suggested in the prior art of record. With respect to claims 1 and 17, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of the nanoporous membrane is bonded to components of the microdevice via one or more second regions of only the first surface, as recited in claim 1; or the feature of bonding a nanoporous membrane to the top surface, thereby forming a fluid-tight seal between the top surface and the nanoporous membrane, wherein the bonding comprises: depositing a second layer of a heat-activated, pressure-sensitive adhesive on the top surface; and heat bonding the nanoporous membrane to the top surface, as recited in claim 17, in combination with the other elements recited in the independent claim(s).
The closest relevant art is: U.S. Publication No. 2012/0276573 to VanDersarl et al. which discloses a microdevice (nanostraw platform, see Figs. 4.1a and 4.1b) comprising a chamber (microfluidic channel is a chamber; paragraph 114, but see Examiner’s annotated Fig. 4.1 b below) defining a plurality of sides (paragraph 114), wherein the chamber (microfluidic channel is a chamber; paragraph 114) is bound on a first side by a nanoporous membrane (nanoporous membrane, paragraph 114), comprising: a first surface (surface of nanoporous membrane facing the microfluidic channel) comprising a first region 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 


/AMBER R STILES/Primary Examiner, Art Unit 3783